DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-13-2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-184483 A hereinafter Kawaji [cited in IDS filed 12-13-2019]. 
Regarding Claims 1 and 20, Kawaji teaches an automobile (electric motor vehicle) (paragraph 61) comprising an all-solid-state battery [100] that comprises a cathode (positive electrode) layer [70]; an anode (negative electrode) layer [80]; and a solid electrolyte layer [50] 
Kawaji teaches an automobile (electric motor vehicle) (paragraph 61) but does not specifically discloses that the vehicle comprises a conversion device and a control device, however, the automobile (electric motor vehicle) described in Kawaji is expected to include a conversion device that is supplied with power provided by the all-solid-state battery and that is configured to convert the power into a driving force of a vehicle; and a control device configured to process information on a vehicle control based on information related to the all-solid-state battery. 
In addition, the claimed surface roughness is ≤ 25 and Examiner submits that such surface roughness can be zero. 
Therefore, it would have been obvious to one of ordinary skill in the art to form an all-solid-state battery that comprises a cathode layer and an anode layer having surface roughness of ≤ 25 and preferably zero before the effective filing date of the claimed invention because such configuration can suppress short circuit between the cathode and the anode. 
Regarding Claim 2, Kawaji teaches that the all-solid-state battery has a thickness of 1 µm or more (see Examples 1-20). 
Regarding Claim 3, Kawaji teaches that the solid electrolyte layer comprises a lithium ion conductive glass (paragraph 48).
Regarding Claims 4-9, Kawaji teaches that at least one of the cathode layer and the anode layer is an electrode layer comprises a conductive auxiliary agent, active material or solid electrolyte having a concentration distribution (see Examples 1-20). 

Regarding Claims 15-19, Kawaji teaches that the solid electrolyte is sintered and the solid electrolyte layer comprises a composite including a core material and a surface layer (paragraphs 48-50). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729